PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/783,428
Filing Date: 13 Oct 2017
Appellant(s): Freitag et al.



__________________
John. D. Russell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Rejection of claim 18 as being rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al (US 2013/0270445 A1) in view of Enwemeka et al (provisional application 62/341,691 filed 5/26/2016) is withdrawn.

(2) Response to Argument
	Appellant Argues:  
A.4.a. The cited references, even if combined, fail to disclose each and every element of claim 14.  that Gaska fails to disclose germicidal light of a second wavelength range having a peak of 365 nm, as required by claim 14. Clark fails to cure the deficiencies of Gaska, as Clark is directed to emission of broad-spectrum light and thus fails to disclose any specific wavelength peaks, let alone germicidal light of a second wavelength range having a peak of 365 nm, as required by claim 14. See page 21, line 35 to page 22, line 6 of Clark.
	Examiners Response: 
	The examiner maintains that Gaska is providing the same treatment taught by appellant.  Gaska has recited ranges that correlate to the production of wavelengths in the UVC (approximately 250-280nm) and UVA (approximately 280-360nm) range.  Appellant’s statement of a different reasoning for the described treatment does not mean that the UVC (approximately 250-280nm of Gaska) and UVA (approximately 280-360nm) would not also function to serve the same purpose of deactivating proteins. Although Gaska does not specifically disclose that the first and second light emitting devices have peaks of 275nm and 365nm, respectively, wherein the second, different wavelength is selected to deactivate protein, appellant should note that 275nm does fall within the range taught by Gaska for the first light emitting device, and a peak of 365nm for the second light emitting device nm is interpreted to be covered by the range of approximately 280-360 (365nm would be encompassed by the terminology approximately 360nm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected any wavelength peak within the ranges, including specifically 275nm and 365nm as Gaska teaches that wavelengths of this range are advantageous in preventing reproduction of DNA (See Para. 0031 of Gaska, particularly the end of that paragraph that states higher wavelengths can be utilized based on the target organism to be sterilized).
	
	Appellant Argues:  
A.4.b. The Office has failed to provide sufficient evidence or reasoning to support a combination of references that would teach the elements of claim 14.  The Office states on page 6 of the Office action that just because Appellant has stated a different reasoning for the germicidal light treatment does not mean that the cited wavelength ranges of Gaska (250-280 nm and 280-360 nm) “would also function to serve the same purpose, which the examiner believes would in fact be achieved by Gaska.” Thus, the Office asserts that emitting light having a predominant wavelength within a range of 280-360 nm, as taught by Gaska, would deactivate one or more proteins on the treatment surface of Gaska. However, the Office provides insufficient explanation and does not cite sufficient evidence of record to support the assertion that light in the wavelength range of Gaska would deactivate one or more proteins. Rather, the Office offers only more conclusory statements that “the examiner believes [protein deactivation] would in fact be achieved by Gaska.”
	Examiner’s Response:
The examiner notes that the Appellant appears to be claiming UVC light at 265 nm and UVA light at 365 nm to provide dual treatment (see page 9 of their remarks), and prior art Gaska provides that same treatment using two different range spectrums of UV light.  The appellant’s statement of a different reasoning for the claimed treatment does not mean that the UVC (approximately 250-280nm of Gaska) and UVA (approximately 280-360nm) would not also function to serve the same purpose. Given that the light can be at the same wavelengths, it would have the same properties including deactivating proteins. 

Appellant Argues:  
A.4.c - A.4.d. One having ordinary skill in the art would recognize that 365 nm is not approximately 360 nm.  The Office asserts that 365 nm is approximately 360 nm, and provides insufficient evidence to support the assertion that 365 nm is approximately 360 nm. Rather, evidence points to the contrary. For example, in the field of sterilizing/germicidal light, one having ordinary skill in the art would appreciate that a 5 nm difference in wavelength can have large effects on the biological response to the light.  The Office has not established, with evidence, that one having ordinary skill in the art would expect the wavelength range cited by Gaska to have the same properties as the claimed peak wavelength of 365 nm, or that one having ordinary skill in the art would select the peak wavelengths of claim 14.  Thus, if the only motivation for selecting a wavelength peak within the range taught by Gaska were to prevent reproduction of DNA, as stated by the Office, the Office has not established that one having ordinary skill in the art would be motivated to select a wavelength peak above the range disclosed in Gaska, because there would not be a reasonable expectation that a peak wavelength above 360 nm would successfully prevent reproduction of DNA.

Examiner’s Response:
Examiner maintains that no assertion has been made that the range taught by Gaska is precisely 365 nm, but rather, that Gaska utilizes the term “approximately” to encompass slight overlap of wavelengths in either direction of the claimed ranges that would be effective in deactivating a variety of biological specimen.   The courts have also held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).   Applicant has provided a graph that demonstrates differences in absorption at 260nm and 265nm for DNA, but has not provided any data that indicates such a drastic difference in absorption for 360 nm and 365 nm.  As evidenced by Mori et al (“Development of a new water sterilization device with a 365 nm UV-LED”, 3 November 2007, Med. Bio. Eng. Comput., 45:1237-1241), Mori teaches the suitability of an ultraviolet light-emitting diode at an output wavelength of 365 nm (UVA-LED) as a sterilization device (See abstract).  It was determined that UVA-LED can inactivate bacteria in water, wherein the inactivation rate was 100% for an irradiation dose of 27J/cm2 at both 500-mA continuous irradiation and 1 A pulse irradiation (See results section 3.1).  Mori also discussed conducting an experiment that used an LED that emits light at 405 nm and a low-pressure UV lamp that emits light at 254 nm used by E. coli DH5α.  No sterilization effect was observed by irradiating with light at 405 nm, which suggests that the sterilization effect of the UVA-LED is due to light emitted at a wavelength of 365 nm.  Similar sterilization abilities were observed with the 365 nm wavelength UVA-LED and the 254 nm wavelength UV lamp.  Thus, Mori demonstrates that 365 nm is a well-known wavelength for complete sterilization of bacteria, such as E. coli, which would be within the use of Gaska for using UV light to prevent the reproduction of DNA/RNA containing organisms.

Appellant Argues:  
A.4.e. The Office has not established, with evidence, that one having ordinary skill in the art would select the claimed peak wavelengths of claim 14. Gaska discloses two large ranges of wavelengths (e.g., 260-280 and 280-360 nm) with no teaching or suggestion of where in those ranges two peak wavelengths would be positioned.  Claim 14 requires two specific peaks in combination. The ranges provided by the cited art have a wide number of wavelengths. Even assuming that the cited art showed a range which actually encompassed 365 nm, and even assuming it was obvious to also include another device with a second peak in a broad range that encompassed 275 nm, the Office has not articulated why the specific combination of 365 nm and 275 nm peaks would be selected. Assuming the Office is correct that “any wavelength peak within the ranges” can be selected, that leaves the person skilled in the art with millions of combinations to select from. The only guidance relied on by the Office for the skilled artisan is the idea that any peak value is obvious in order to prevent reproduction of DNA. However, that objective does not even make clear that a peak value has any impact on the ability to prevent reproduction of DNA, let alone that two specific peaks in combination is the parameter that needs to be selected. In this way, the Office has not established, with rational underpinnings, how or why the person skilled in the art would select the specific combination of peaks in claim 14.
Looking to the combined peak wavelengths, the Office fails to establish that the use of two specific peaks, each at a respective wavelength, is even a result-effective variable to be optimized. As confirmed by MPEP 2144.05B, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Here, the cited art does not recognize that a combination of two specific, yet different, peak wavelengths from first and second light emitting devices is a parameter to be optimized and is thus not recognized in the art to be a result-effective variable. As noted above, as described and supported by evidence in the specification (see Appellant’s FIG. 19 and paragraphs 0125-0127 of Appellant’s specification), the claimed combination of the two specific wavelengths provides results that are advantageous and different from what is achieved by the wavelengths individually. Further, the claimed combination of the two specific wavelengths provides results that are advantageous and different from what is achieved by even the prior art wavelength ranges, individually. In this way, one skilled in the art would not even come to the possibility of optimizing these two specific wavelengths together without having the unduly burdensome task of trying millions of combinations.
Examiner’s Response:
The reference discloses using specific wavelengths within the two ranges. As set forth in MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Appellants have not overcome this prima facia case of obviousness by showing criticality for the two claimed wavelengths.
With regard to applicant’s arguments regarding results effective variables and the allegation that the prior art does not recognize using two specific different peaks, it is first noted that the cited portion of the MPEP 2144.05B then goes on to state, ” Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” More specifically, Gaska discloses, in Para. 0031, two different reasons for using light within the two separate wavelength regions:
“In an embodiment, a predominant wavelength of the ultraviolet radiation generated by the ultraviolet radiation sources 42 can be within a first ultraviolet wavelength region between approximately 250 nanometers and approximately 280 nanometers, which can destroy the DNA/RNA containing organism(s) that may be present.  For an ideal air environment, the ultraviolet radiation can have a wavelength between approximately 262 nanometers and approximately 267 nanometers, however, it is understood that the appropriate wavelength(s) will be dependent on the particular mixture of media (e.g., air, water, blood, lymph, and/or the like) in the environment.  Additionally, the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present.  A direct sterilization effect may be possible in a range between approximately 280 nanometers and approximately 320 nanometers, however, other mechanisms and objects of sterilization may be affected by higher wavelengths of ultraviolet radiation.  Additionally, the specific wavelength(s) utilized can be selected based on the target organism(s) using any solution.”
Thus, it is evident from Gaska that the selection of the appellant’s cited peak wavelengths, amongst others within the same range, would serve the additional purpose of eradicating existing unwanted organisms, in addition to preventing the reproduction of any remaining existing DNA/RNA containing organisms.  The wavelength ranges selected by the prior art provides results that are advantageous, not only with regard to a results-effective variable, but also provides motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Appellant Argues:  
B.4.a-B.4.b. Claim 17 does not merely claim deactivating the first and second light emitting devices based on a change in fluorescence of a treatment surface, but rather requires that the first light emitting device be deactivated and a switch be performed such that light of the second wavelength is emitted at the treatment surface with the second light emitting device in response a change in fluorescence of the treatment surface being greater than a first threshold but less than a second threshold. Claim 17 further requires that the second light emitting device be deactivated in response to the change in fluorescence of the treatment surface being greater than the second threshold.
The cited references, even if combined, do not disclose these elements of claim 17. Gaska generally discloses that the light emitting devices can be controlled according to a fluorometer, but provides no details as to how the light emitting devices would specifically be controlled. See paragraph [0034] of Gaska. Enwemeka does not cure the deficiencies of Gaska because Enwemeka discloses that the blue or purple light source may be deactivated when the red light output by porphyrins on the treatment surface decays to a preset threshold (see paragraph [0170] of Enwemeka), but Enwemeka does not disclose two different thresholds or how two separate light emitting devices would be controlled, let alone that the first light emitting device would be deactivated and the second light emitting device would emit light in response to a change in fluorescence of the treatment surface being greater than a first threshold but less than a second threshold, as claimed in claim 17.  Claim 17 requires different control of the two light emitting devices in response to a change in fluorescence of the treatment surface relative to two different thresholds, and not the same control of the two light emitting devices in response to a change in fluorescence of the treatment surface. That is, claim 17 requires deactivating the first light emitting device and switching to emitting light of the second wavelength at the treatment surface with the second light emitting device in response to the change in fluorescence of the treatment surface being greater than a first threshold but less than a second threshold, and also requires deactivating the second light emitting device in response to the change in fluorescence of the treatment surface being greater than the second threshold.
Examiner’s Response:
Applicant should first note that they have not provided any claim language that would preclude the first and second light emitting devices from being the same device.  Thus, because both Gaska or Enwemeka teach multiple wavelengths being emitted from at least a single light source or device would suffice to function as first and second light emitting devices.  
Enwemeka was provided to teach the deactivation and reactivation of a system based on measured levels of a target substance on a surface.  Specifically, Enwemeka teaches a system for the photoeradication of microorganisms from a target, wherein bacteria infected tissue, skin, or wound is treated by irradiating the region with pulsed purple or blue light.  The pulsed purple or blue light is preferably provided at specific pulse parameters, intervals, and dosages so as to inactivate the bacteria at low irradiances and radiant exposures compared to those of a continuous wave mode of irradiation (See Para. 0004).  Providing for multiple pulses of irradiation of bacteria on a target provided a significant decrease in the survival of the microbial organisms (See Para. 0051).  An electronic circuit may be provided that includes a power supply, a drive circuit, and a control module.  In an exemplary system, a light source is controlled by an electronic circuit with one or more sensors that operate in a closed loop to provide feedback to a microcontroller so as to dynamically control the light source during a treatment session, such as one or more sensors that operate in a closed loop to provide feedback to the microcontroller.  For example, a photo sensor can be used to detect porphyrins that emit light within the red portion of the fluorescent spectrum in applications involving the photoeradication of P. acnes with pulsed purple or blue light.  The photo sensor can be a photo detector with a sharp purple or blue notch filter that is used to detect the red portion of the fluorescent spectrum.  This would be monitored during treatment and as it decayed to a preset threshold the pulsed purple or blue light stimulation would be turned off.  From time to time, the system would turn on to see if the porphyrin levels would return to a high enough level to induce microorganism kill upon exposure to pulsed purple or blue light (See Paras. 0129 and 0134).  
Para. 0170 of Enwemeka also teaches that the light source can be controlled by an electronic circuit with one or more sensors that operate in a closed loop to provide feedback to a microcontroller so as to dynamically control the light source during a treatment (irradiation) session.  An exemplary sensor is a photo sensor used to detect porphyrins that emit light within the red or other portion of the fluorescent spectrum in applications involving the photoeradication of P. acnes with pulsed purple or blue light or other spectra related to the inactivation of the bacteria.  The photo sensor may comprise, for example, a photo detector with a sharp purple or blue notch filter and a bandpass filter that is used to detect the red or other wavelength portion of the fluorescent spectrum.  This would be monitored during treatment and as it decayed to a preset threshold the pulsed purple or blue light stimulation would be turned off.  From time to time, the system would turn on to see if the porphyrin levels would return to a high enough level to induce microorganism kill upon exposure to pulsed purple or blue light.  The duration of exposure may also be controlled by the decay in fluorescence of the bacteria.  In that configuration, the exposure would stop when the fluorescence has depleted to a preset level indicating that there is insufficient photo-activity to maintain bacterial kill (Para. 0055).  Therefore, the concept of activating and deactivating a light source based on fluorescent feedback has been clearly demonstrated by Enwemeka, and incorporating multiple wavelengths for deactivation of a target has been demonstrated by each of Gaska and Enwemeka.

Appellant Argues:  
B.5.c. The Office relies on the same disclosure of Enwemeka in the rejection of claim 18 as in the rejection of claim 17, and thus does not differentiate between reflectance and fluorescence.
Examiner’s Response:
The applicant agrees with this assertion, and thus, the rejection has been withdrawn from consideration.

Appellant Argues:  
B.6.b The cited references, even if combined, fail to disclose each and every element of claim 22.  As quoted above, claim 22 requires that the one or more light emitting diodes of the first light emitting device are configured to output light in a first range of wavelengths with a peak of 275 nm, and that the one or more light emitting diodes of the second light emitting device are configured to output light in a second range of wavelengths with a peak of 365 nm. Gaska is cited for allegedly disclosing this element of claim 22, but Gaska discloses using UV light of a first wavelength range of approximately 250-280 nm and a second wavelength range of approximately 280-360 nm. See paragraph [0031] of Gaska. Thus, Gaska fails to disclose that the one or more light emitting diodes of the second light emitting device are configured to output light in a second range of wavelengths with a peak of 365 nm, as required by claim 22. Enwemeka fails to cure the deficiencies of Gaska, as Enwemeka is directed to emission of blue or purple light (which Enwemeka discloses as including light from 380-500nm), and thus Enwemeka does not disclose that the one or more light emitting diodes of the second light emitting device are configured to output light in a second range of wavelengths with a peak of 365 nm, as required by claim 22. See paragraph [0052] of Enwemeka. Thus, even if Gaska and Enwemeka were to be combined, there would still be no teaching of the one or more light emitting diodes of the second light emitting device being configured to output light in a second range of wavelengths with a peak of 365 nm, let alone in combination with the one or more light emitting diodes of the first light emitting device being configured to output light in a first range of wavelengths with a peak of 275 nm.
Examiner’s Response:
The response to this argument has been addressed in section A.4.a above.

Appellant Argues:  
B.6.c The Office has failed to provide sufficient evidence or reasoning to support a combination of references that would teach the elements of claim 22. As quoted above, the Office admits that Gaska fails to disclose that the one or more light emitting diodes of the second light emitting device are configured to output light in a second range of wavelengths with a peak of 365 nm, as claimed in claim 22. The Office then asserts at page 12 of the Office action that a peak of 365 nm for the second light emitting device is interpreted to be covered by the range of approximately 280-360 nm disclosed in Gaska because “365nm is approximately 360nm.”
In the present case, the Office has sustained the rejection with mere conclusory statements. For example, the only explanation or rationale provided by the Office for the assertion that the wavelength range of Gaska includes 365 nm is a conclusory statement provided by the Office asserting that 365 nm is approximately 360 nm. Gaska does not provide any teaching or suggestion as to what specific wavelengths “approximately” 360 nm would include, and the Office provides insufficient evidence or explanation to support the assertion that 365 nm is approximately 360 nm.
Examiner’s Response:
The response to this argument has been addressed in section A.4.b above.

Appellant Argues:  
B.6.d As explained above, the Office asserts that 365 nm is approximately 360 nm, and provides no evidence to support the assertion that 365 nm is approximately 360 nm. Appellant submits that in the field of sterilizing/germicidal light, one having ordinary skill in the art would appreciate that a 5 nm difference in wavelength can have large effects on the biological response to the light, as explained above in Section A.4.c (which is incorporated by reference herein). Additionally, even outside the context of germicidal light, 365 would not be considered approximately 360, as explained above in Section A.4.c. Thus, at least because one having ordinary skill in the art would recognize that 365 nm is not approximately 360 nm, the rejection is improper and should be reversed.
Examiner’s Response:
The response to this argument has been addressed in section A.4.c-A.4.d above.

Appellant Argues:  
B.6.e The Office has not established, with evidence, that one having ordinary skill in the art would expect the wavelength range cited by Gaska to have the same properties as the claimed peak wavelength of 365 nm.
Specifically, one having ordinary skill in the art would appreciate that the effectiveness of UV light at “preventing reproduction of DNA” decreases as the wavelength of light increases beyond 260-280 nm, due to the types of photochemical lesions induced by UV light in DNA. For example, UV light is absorbed by DNA in the wavelength range shown in the graph cited above in Section A.4.c (e.g., 200-300 nm) and one having ordinary skill in the art would appreciate that UV light in the range of 260-280 nm induces the predominant forms of pyrimidine dimers that disrupt DNA replication, and that UV light above 315 nm is not effective at inducing the photochemical reactions* that result in the disruption to DNA replication cited by the Office. Thus, if the only motivation for selecting a wavelength peak within the range taught by Gaska were to prevent reproduction of DNA, as stated by the Office, the Office has not established that one having ordinary skill in the art would be motivated to select a wavelength peak above the range disclosed in Gaska, because there would not be a reasonable expectation that a peak wavelength above 360 nm would successfully prevent reproduction of DNA. 
Accordingly, because Gaska allegedly aims to “prevent reproduction of DNA,” one having ordinary skill in the art would, if anything, not expect that the peak wavelength of 365 nm as claimed in claim 22 would provide the same properties as the wavelength range of 280-360 nm disclosed in Gaska. Only Appellant has recognized the benefits of germicidal light of a wavelength range having a peak of 365 nm in combination with germicidal light of a wavelength range having a peak of 275 nm, which as disclosed in Appellant’s specification is particularly effective at targeting proteins (such as RNase A).
Examiner’s Response:
The response to this argument has been addressed in section A.4.c-A.4.d above.

Appellant Argues:  
B.6.f Looking to the combined peak wavelengths, the Office fails to establish that the use of two specific peaks, each at a respective wavelength, is even a result-effective variable to be optimized. As confirmed by MPEP 2144.05B, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Here, the cited art does not recognize that a combination of two, yet different, specific peak wavelengths from first and second light emitting devices is a parameter to be optimized and is thus not recognized in the art to be a result-effective variable. As noted above, as described and supported by evidence in the specification (see Appellant’s FIG. 19 and paragraphs [0125]-[0127] of Appellant’s specification), the claimed combination of the two specific wavelengths provides results that are advantageous and different from what is achieved by the wavelengths individually. Further, the claimed combination of the two specific wavelengths provides results that are advantageous and different from what is achieved by even the prior art wavelength ranges, individually. In this way, one skilled in the art would not even come to the possibility of optimizing these two specific wavelengths together without having the unduly burdensome task of trying millions of combinations.
Additionally, Appellant notes that in the rejection of claim 17 on page 10 of the Office action, the Office states that “it would have been obvious to specifically encompass the second peak wavelength being 365 nm as claimed, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.” The Office goes on to state that “it would be within one of ordinary skill in the art to select an upper wavelength that would effectively kill more resistant microbial organisms.” Here, the Office confirms that it is not considering the combination of the two peak wavelengths as a parameter to be optimized, and likewise the cited art does not recognize the combination of the two peak wavelengths as a result-effective variable.
Examiner’s Response:
The response to this argument has been addressed in section A.4.e above.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRITTANY I FISHER/Examiner, Art Unit 1796                                                                                                                                                                                                        May 18, 2022

Conferees:
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796      

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.